Exhibit 10.8

 

AMENDED AND RESTATED

 


AGREEMENT

 

THIS AGREEMENT is executed as of the 21st day of May, 2004, and made effective
as of February 1, 2004, by and between CARL KARCHER ENTERPRISES, INC., a
California corporation (“CKE”) and PIERRE FOODS, INC., a North Carolina
corporation (the “Company”).

 

CKE desires to purchase from the Company and the Company desires to sell to CKE
and any distributors, licensees, franchisees or other persons designated from
time to time by CKE in writing (collectively, all such entities other than CKE
shall hereinafter be referred to as “Distributor”) the products (the “Products”)
described in the “Detailed Product Schedule” (the “DPS”), in accordance with the
terms and conditions hereof.

 

In consideration of the mutual promises contained herein the parties hereby
agree as follows:

 

1.                                       Purchase and Sale.  CKE shall purchase
from the Company and the Company shall produce the Products in accordance with
its proprietary formula (the “Formula”, attached as Exhibit A to the Amended and
Restated Formula Development Agreement of even date) and with CKE’s Finished
Product Specifications attached to this Agreement and sell to CKE and
Distributor the Products set forth in the DPS, as amended from time to time, in
the amounts set forth in the DPS.

 

2.                                       Distributor And Related Parties.

 

(a)                                  This Agreement shall not to be construed in
any manner to be binding upon any Distributor of CKE or upon any affiliate,
parent or subsidiary corporation of CKE or any individual signing on behalf of
CKE.

 

(b)                                 It is expressly agreed and acknowledged that
the Company has entered into a certain Amended and Restated Agreement of even
date effective  December 1, 2002 with HARDEE’S Food Systems, Inc. (“HARDEE’S”),
which Agreement, and any amendments and attachments thereto (the “HARDEE’S
Agreement), grant to HARDEE’S the right to purchase products similar to the
Products in accordance with the terms and conditions therein.  Notwithstanding
anything herein to the contrary, CKE acknowledges that the rights, privileges,
and options of HARDEE’S under the HARDEE’S Agreement, and the terms thereof,
shall not be deemed a violation of this Agreement, the Amended and Restated
Formula Development Agreement, or any agreements delivered therewith.

 

(c)                                  The parties hereto acknowledge that CKE
designation of a Distributor shall not constitute a representation by CKE
regarding such Distributor’s ability to pay, and that the Company shall look
solely to the entity submitting a purchase order hereunder for payment.  The
Company reserves the right to decline to provide goods and/or services to any
Distributor it reasonably determines is not credit worthy.

 

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

3.                                       Volume Commitment.

 

(a)                                  During each Contract Year (as defined
below), CKE and/or Distributor and HARDEE’S and/or HARDEE’S Distributor (as
defined in the HARDEE’S AGREEMENT) will together purchase in the aggregate from
the Company and the Company shall sell CKE and HARDEE’S, and/or their respective
Distributors, *** of the annual aggregate pound usage of the Products (as
defined in this Agreement and in the HARDEE’S Agreement) by CKE, HARDEE’S, and
their respective Distributors up to an aggregate total of *** pounds of total
Product per Contract Year (the “Volume Requirement”).  Provided, if Company
acquires (by buying or building) an additional plant at a location satisfactory
to CKE which provides additional production capacity which is capable, in the
reasonable determination of HARDEE’S and CKE, of supplying all of their
aggregate pound usage of the Products, then the foregoing limitation of ***
pounds shall be disregarded.  Notwithstanding the foregoing, however, the Volume
Requirement shall be pro-rated for any Contract Year consisting of less than 12
months (i.e. if the final Contract Year consists of 7 months, then the Volume
Requirement for that Contract Year shall be 7/12ths of the original Volume
Requirement).

 

It is expressly understood that non-compliance with the Volume Requirement will
be deemed a material breach of this Agreement even if the Purchase Threshold is
met under the Formula Development Agreement executed herewith.

 

(b)                                 The Volume Requirement of the Products from
the Company will be reasonably allocated over the 12 month period of each
Contract Year (or over the actual number of calendar months in a Contract Year,
if less than 12), to the extent demand on CKE Product permits such allocation.

 

(c)                                  At all times during the term of this
Agreement and at no additional cost to CKE, the Company will maintain a safety
stock volume of up to six (6) weeks of Product based on trailing six month
period average for system wide availability in the Company’s Ohio storage
facilities.  CKE reserves the right to arrange all freight carriers and to pick
up Product at Company’s manufacturing facility and cold storage warehouses. 
Addresses for the storage facilities are as follows:

 

CSI Brea

Pierre Foods, Inc.

Cincinnati Freezer

2750 Orbitor Avenue

9990 Princeton Road

2881 E. Sharon Road

Brea, California

Cincinnati, Ohio 45246

Cincinnati, Ohio 45241

Attn: Maritza Jimenez

Attn: Bill Kolb

Attn: Don Lucas

714-993-3533

800-543-1604

513-771-3573

 

(d)                                 The Company acknowledges that the annual
anticipated purchase volumes set forth in the DPS are estimates only, and are
subject to adjustment based on actual historical data, promotional forecasts and
other information furnished to the Company from time to time.  CKE will provide
the Company with a quarterly forecast at least thirty (30) days prior to the
start of each calendar quarter.  Said forecast is an estimate only.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

(e)                                  In the event the Company cannot deliver the
Products in the amounts and on the dates required by CKE, CKE may obtain the
Products from alternate suppliers and test alternate products.  Such alternative
sources will count towards the Volume Requirement as if purchased from the
Company.

 

(f)                                    The Company acknowledges and agrees that
it is a non-exclusive supplier of the Products to CKE and Distributor.

 

4.                                       Pricing and Payment.

 

(a)                                  Prices paid by CKE will be fixed for all
pick-ups and deliveries on a weekly basis, or, upon election by CKE, a monthly
basis.  Prices are effective at time of shipment date.  The fixed costs
components of Total Labor Cost, Total Packaging Cost, Total Overhead Cost, and
Profit and Corporate Overhead Cost in the prices paid by CKE will be fixed as
shown on Exhibit I through April 30, 2004 and thereafter as set forth on Exhibit
I-A for all purchases through the remainder of the Term.

 

(b)                                 Formula Pricing.  Pricing will be calculated
in accordance with Exhibits I, I-A, and II, which are incorporated herein by
this reference.  The reference document for raw material pricing will be given
to the Company by CKE on a weekly basis, pursuant to CKE’s agreement with its
raw material supplier designated from time to time by it (currently ***).  The
raw material pricing shall be on a delivered basis and the Company agrees to
accept the freight cost set forth in HARDEE’S agreement with such raw material
supplier for all raw materials being delivered by such supplier to the Company. 
The cost basis for Domestic Angus 85%, 80%, 50%, 73%, 65% and all Angus chucks
shall be determined pursuant to CKE’s Agreement with ***.  To the extent CKE
approves imported or other, alternative Angus trim, then the cost basis for the
Angus trim or any applicable Angus trim components shall be provided by CKE
and/or by an authorized agent of CKE.  If CKE chooses to use least cost
formulation, pricing will be adjusted for raw materials and any effect on
yields.

 


(C)                                  PAYMENT TERMS.  UNLESS SPECIFICALLY
PROVIDED OTHERWISE ALL PAYMENTS REQUIRED HEREIN TO BE MADE BY DISTRIBUTOR TO THE
COMPANY SHALL BE NET 7 CALENDAR DAYS FROM THE DATE OF INVOICE.


 


(D)                                 VENDOR RETURN.  THE COMPANY IS RESPONSIBLE
FOR THE RETURN OF REJECTED PRODUCTS DUE TO NON-COMPLIANCE TO SPECIFICATIONS FROM
CKE RESTAURANTS.  A HANDLING FEE IN THE AMOUNT OF 11% OF THE PRODUCT COST WILL
BE CHARGED TO THE COMPANY ($10 MINIMUM, $300 MAXIMUM).  ANY COMPANY APPROVED
DISPOSAL COSTS INCURRED BY CKE WILL BE BILLED TO THE COMPANY AT COST.

 


(E)                                  FREIGHT RATE.  ALL DOMESTIC FREIGHT RATES
AS NOTED IN THE DPS ARE GUARANTEED THROUGH SEPTEMBER 30, 2004 AND REVIEWED
THEREAFTER, EVERY SIX (6) MONTHS BASED UPON A MUTUALLY AGREED-UPON CARRIER PRICE
QUOTATION FOR THE SUBSEQUENT SIX-MONTH PERIOD.  AGREEMENT MUST BE MADE WITHIN
TEN (10) DAYS OR END OF EACH SIX-MONTH PERIOD.  IF DISTRIBUTOR ELECTS TO HAVE
PRODUCT (S) DELIVERED TO THE REQUESTED FACILITY, FREIGHT WILL BE HANDLED FOB

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 


DESTINATION AND FREIGHT WILL BE ADDED TO THE PRICE OF EACH PRODUCT.  SHOULD
DISTRIBUTOR PICK UP PRODUCT(S) AT THE COMPANY’S FACILITY, PRODUCT(S) WILL BE
PURCHASED FOB ORIGIN AS NOTED ON THE DPS’S.

 


(F)                                    BOOKS AND RECORDS.

 


(I)                                     INVOICE DISCREPANCIES.  CKE WILL MONITOR
THE COMPANY’S INVOICES AND, IN THE EVENT OF CONTINUAL PRICING/INVOICING ERRORS,
CKE MAY ASSESS AN ADMINISTRATIVE CHARGE ON ALL INCORRECT INVOICES FOLLOWING
NOTICE.


 

(ii)                                  Maintenance of Books and Records.  During
the Term and for a period of at least two (2) years thereafter, the Company
shall maintain such books and records (collectively, “Records”) as are necessary
to substantiate that all invoices and other charges submitted to CKE for payment
hereunder were valid and proper.  All Records shall be maintained in accordance
with generally accepted accounting principles consistently applied.  CKE and/or
its representatives shall have the right at any time during normal business
hours, upon twenty-four (24) hours’ notice, to examine said Records.  The
provisions of this paragraph shall survive the expiration or earlier termination
of this Agreement.

 

5.                                       Delivery.

 

(a)                                  The Products purchased hereunder shall be
delivered on a timely basis to the locations designated by CKE or Distributor in
the DPS, as amended from time to time by CKE.

 

(b)                                 In the event the Company cannot fulfill any
order within the delivery dates designated by CKE or Distributor (as
applicable), CKE will invoice the Company for and the Company shall pay CKE for
all additional costs, other than loss of sale costs, associated with the out of
stock or late delivery.

 

(c)                                  The Company is responsible for reasonable
on-time delivery of orders to CKE and Distributor.  In case of late delivery by
the Company or its carriers in excess of 10% of all deliveries during the
preceding quarter, CKE will assess a charge of $26/hour for administrative and
receiving labor on all late deliveries.

 

6.                                       Individual Order Termination.  CKE
and/or Distributor may at any time by written notice terminate any individual
order in whole or in part if the Company (i) fails to comply with any of the
applicable terms and conditions of the order; (ii) fails to perform within the
time specified (or if no time is specified, within a reasonable time); (iii)
delivers any item that is not as specified; or (iv) so fails to make progress as
to endanger performance of the order in accordance with its terms.  If
individual orders are terminated in whole or in part because of the Company’s
failure to deliver acceptable products in accordance with the requirements and
terms hereof, a mutually agreed upon arrangement would be made by both parties
to ensure continued supply of order at no additional cost to CKE or Distributor,
as applicable.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

7.                                       Quality Control/Micro Testing.  The
Company will establish and maintain a product safety plan (“Safety Program”) and
a products quality program (“Quality Control Program”).  Copies of the Quality
Control Program and Safety Program will be submitted to CKE’s Quality Assurance
Department for approval.  The Safety Program will include, without limitation,
safety controls, monitoring, corrective action and verification steps to insure
that potential risks are controlled.  The Quality Control Program will include
the necessary controls to assure that all products shipped to CKE’s Distribution
Center or directly to restaurants, meet the current finished product
specifications, including a hold for release microbiological program to insure
that all microbiological test results meet standards prior to its release.  CKE
agrees to accept the Company’s pathogen results for product from the Company
plant’s test and hold program.  Auditing forms, lab reports and other
verification data will be maintained by the Company and made available to CKE
upon request.  CKE may monitor the Company’s production and/or inspect the
Company’s facilities at any reasonable time during the Company’s operating
hours.  The Company will submit a manifest of code dates with the corresponding
number of cases on all products shipped to CKE.  The Company shall reimburse CKE
for all reasonable costs associated with the Company’s failure to deliver
acceptable product in accordance with the product specifications.  In such
event, or pursuant to the Company’s request to transfer production to an
unapproved plant, the Company shall reimburse CKE for all reasonable costs
associated with approving an alternate or secondary plant or location, unless
approval of the alternate or secondary plant or location is initiated solely by
CKE for the sole purpose of providing a lesser cost.  Any deviation from CKE’s
approved specifications, including formulation and packaging changes, will
require prior approval from CKE’s quality assurance department.  On a monthly
basis the Company shall complete and submit to the CKE’s quality assurance
department specification summary reports.  The Company shall submit biannually
to CKE’s quality assurance department an independent food safety and GMP systems
audit from a CKE’s approved third party auditor.  Based on CKE’s product
compliance testing program, the Company’s products will be sampled from approved
distribution centers or from individual restaurants by an independent auditor or
by CKE’s personnel for required analysis at supplier’s expense.  Provided, the
cost assessed to the Company with respect to the two foregoing sentences shall
not exceed $30,000 in the aggregate for such expenses arising out of this
Section 7 and Section 7 of the HARDEE’S Agreement per calendar year.  When and
if quality problems occur, the Company shall implement a temperature tracking
and recording program for temperature sensitive products that are delivered with
a radius greater than two (2) hours or one hundred (100) miles from the nearest
distribution center.

 

8.                                       Complete Agreement.

 

(a)                                  The following attachments (the
“Attachments”) are incorporated herein by this reference and are part of this
Agreement and a breach of any terms thereunder shall constitute a breach
hereunder:  (i) CKE Items #9598 Formula Pricing Exhibits I and I-A, (ii) ***
Angus Formula Pricing and Freight Costs for Pierre Foods Exhibit II, (iii)
Detailed Product Schedule (DPS), (iv) CKE Quality Assurance Department Finished
Product Specification, QA approved label, Mold Plate Data Sheet, Visual
Standards, and CKE’s Label/Case Printing Requirements, (v) CKE Microbiological
Testing Program, (vi) Amended and Restated Formula Development Agreement, and
(vii) Amended and Restated Confidentiality Agreement.  By

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

execution of this Agreement, the Company and CKE acknowledge receipt and
acceptance of all Attachments.

 

(b)                                 This Agreement together with all Attachments
hereto, shall constitute the complete agreement between CKE and the Company and
shall supersede all prior or contemporaneous proposals, representations,
understandings, and other communications between the parties concerning the
matters addressed in this Agreement and the Attachments, whether oral or
written, unless specifically incorporated herein by reference.

 

(c)                                  The issuance of information, advice,
approvals, or instructions by a party’s technical personnel or other
representatives shall be deemed expressions of personal opinions only and shall
be of no force or effect and shall not affect such party’s rights and
obligations hereunder, unless the same is in writing and signed by an authorized
officer of such party and delivered to the other party.

 

9.                                       Term and Renewal.

 

(a)                                  The term of this Agreement shall commence
as of February 1, 2004 and unless sooner terminated in accordance with the
provisions hereof, shall expire at 12:00 midnight Eastern time on July 31, 2007
(the “Term”).

 

(b)                                 CKE and the Company agree that prior to six
(6) months before expiration of the Term, the parties shall negotiate in good
faith for a one (1) year renewal (the “Renewal Term”) of this Agreement;
provided, in the event the parties are unable to mutually agree upon the terms
and conditions for the Renewal Term at least one hundred and fifty (150)
calendar days prior to the expiration of this Agreement, this Agreement shall
expire as of the original Term, unless terminated earlier.  For the purposes of
this Agreement, the term “Term” shall be deemed to include any Renewal Term.

 

(c)                                  Every consecutive twelve (12) calendar
month period commencing on February 1 during the Term shall be referred to as a
“Contract Year” with the final period beginning on February 1 and ending on July
31 (whether or not the Renewal Term is included pursuant to Section 9(b)) also
being considered a Contract Year except that the Volume Requirement shall be
adjusted pursuant to Section 3(a) above.

 

10.                                 Termination of Agreement.

 

(a)                                  Either party may terminate this Agreement
at any time, effective upon the other party’s receipt of termination notice,
without prejudice to any other legal rights to which the terminating party may
be entitled, upon the occurrence of any one of the following:

 

(i)                                     Upon ten (10) days written notice to the
breaching party describing with detailed specificity a material breach of this
Agreement that is not cured to the non-breaching party’s satisfaction within
such ten (10) days period.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

(ii)           upon a default by a party in the payment of any monetary
obligation payable to the other hereunder and such default continues for ten
(10) days after the payee party gives the payor party written notice of such
non-payment.

 

(iii)                               If any of the representations or warranties
made by the other party in this Agreement or any of the Attachments shall prove
to be untrue or inaccurate in any material respect.

 

(iv)                              The other party (i) ceases to conduct its
operations in the normal course of business; (ii) is unable to meet its
obligations as they mature; (iii) makes an assignment for the benefit of
creditors, or has proceedings in bankruptcy or insolvency brought against it; or
(iv) applies for or suffers the appointment of a receiver.

 

(v)                                 A party provides a sixty (60) days written
notice to the other party, in the event CKE makes significant specification
changes to, or deletes from the menu of its CKE restaurants all of the items
listed in the DPS.  In the event of significant specification changes, CKE will
allow the Company a reasonable opportunity to become an approved supplier of the
newly defined item(s) upon mutually agreeable terms.  Significant specification
changes do not include size, shape, weight (provided no raw cost increase
without mutual pricing adjustment), minor formulation or minor production
procedure changes; provided, such change does not require the Company to incur
material re-tooling or line/machine set up costs.

 

(b)                                 If, within a reasonable time after having
received a written notice describing with specificity the failure to comply with
product specifications, the Company continues to fail to comply with product
specifications, CKE may terminate this Agreement by providing the Company thirty
(30) days written notice.  Following such notice of termination, CKE may return
goods in inventory which fail to comply with product specifications for full
reimbursement, due and payable by the Company within seven (7) days of the date
of such return.

 

(c)                                  Termination of this Agreement for any
reason provided herein shall not relieve either party from its obligation to
perform up to the effective date of termination or to perform such obligations
that may survive termination.

 

(d)                                 Promptly following the date of termination,
the Company will return to CKE and CKE will purchase at cost any unused
packaging and labeling supplies and raw materials on hand, and all finished
products on hand complying with the specification; provided, the Company shall
not be required to return and CKE shall not be responsible for purchasing more
than sixty (60) days worth of raw materials (including packaging) and finished
products, as determined by the forecast submitted by CKE, unless specifically
directed by CKE in writing to increase inventory levels.  The purchased raw
materials and unused packaging and labeling supplies shall be at the Company’s
cost and the purchased finished products shall be at the price set forth herein,
all with payment within seven (7) days after return.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

11.                                 Modification.  This Agreement may be
modified only by a written agreement signed by both parties.  This Agreement
amends, restates and supercedes that certain Agreement pertaining to the subject
matter hereof executed by the parties on February 1, 2004.

 

12.                                 Indemnification.  Company shall indemnify,
defend and hold harmless CKE, and its parents, affiliates, subsidiaries, and all
of their respective officers, directors, employees, agents, representatives and
stockholders, and any designee or customer of CKE (collectively, the
“Indemnified Parties”) from and against any and all losses, claims, actions,
damages, expenses or liabilities, including, without limitation defense costs
and attorneys’ fees, resulting from, arising out of or connected with any or all
claims arising from (i) the use of the products supplied by Company and/or
services provided hereunder, including, but not limited to, any claim for death
or personal injury or damage or loss of property which shall have been caused or
alleged to have been caused, in whole or in part, by any action or failure to
act on the part of Company, its shareholder, directors, officers, employees,
contractors or agents, any defect in the materials or workmanship used to
manufacture the products, or any claim under a theory of strict liability, and
(ii) the breach by Company of any representation, warranty, covenant or
obligation of Company hereunder.  In the event any third party asserts any claim
with respect to any matters as to which any guarantee or indemnity in this
Agreement (or given pursuant to this Agreement) relate, the Indemnified Party or
Parties shall give prompt notice written to Company, and Company shall have the
right at its election to take over the defense or settlement of the third party
claim at its own expense by giving prompt notice to the Indemnified Party(ies). 
If Company does not give such notice and does not proceed diligently so to
defend the third party claim within 30 days after receipt of the notice of the
third party claim, Company shall be bound by any defense or settlement that the
Indemnified Party(ies) may make to those claims and shall reimburse the
Indemnified Party(ies) for its expenses related to the defense or settlement of
the third party claim.  Nothing in this Agreement shall be construed to hold
Company liable for any losses, claims, damages, expenses or liabilities
including, without limitation, defense costs and attorneys’ fees, to the extent
such loss, claim, damage, expense or liability results from or arises out of
CKE’s or Distributor’s misconduct or negligence.

 

13.                                 Insurance.  The Company shall furnish to CKE
a current certificate of insurance, which shall include a thirty (30) day
written notice of cancellation to CKE evidencing the Company has automobile,
comprehensive general liability, products liability and workers’ compensation
insurance or an equivalent.  With the exception of workers’ compensation, all
policies shall include CKE, its parent, affiliates, subsidiaries and franchisees
as additional insureds and shall include a contractual liability endorsement to
cover the Company’s indemnification obligations hereunder.  Such policies shall
state that coverage as it pertains to CKE shall be primary regardless of any
other coverage which may be available to CKE and shall be an occurrence rather
than a claims made basis.

 

(a)                                  Comprehensive automobile liability,
including owned and non-owned autos; Bodily injury, and property damage: 
$3,000,000 per occurrence (aggregate primary and umbrella coverage).

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Comprehensive general liability, with broad
form property damage, completed operations, personal injury, independent
contractors and contractual liability:  $3,000,000 per occurrence (aggregate
primary and umbrella coverage).

 

(c)                                  Workers’ Compensation: at Statutory limits
with employers’ liability:  $1,000,000 per occurrence.

 

(d)                                 The Company must provide to CKE the workers’
compensation policy number prior to commencing any work for CKE.  It is the
responsibility of the Company to notify CKE of any changes and/or renewals to
the Workers’ Compensation policy number.  The Company shall require all
subcontractors to maintain the required insurance.  No work hereunder shall
commence until above insurance is obtained, a certificate is provided to CKE and
CKE has approved the certificate in writing.

 

(e)                                  Products Liability Insurance:  $3,000,000
per occurrence (aggregate primary and umbrella coverage).

 

14.                                 Assignment.  No assignment or subcontract
hereof shall be made by either party without the prior written consent of the
other party, and no delegation of any obligation or of the performance of any
obligation by the Company shall be made without the prior written consent of
CKE.  Any attempted assignment or delegation shall be void and ineffective for
all purposes unless made in conformity with this paragraph.  The terms shall
inure to the benefit of, and be binding on, the successors and assigns of the
parties.

 

15.                                 Captions.  Captions and titles of paragraphs
contained herein are for convenience only, and shall not be construed to limit,
expand or otherwise change the meaning of any provision hereof.

 

16.                                 Force Majeure.  Either party is excused from
performance hereunder if such non-performance results from any acts of God, war,
riots, acts of governmental authorities, or any other cause outside the
reasonable control of the non-performing party.  Both parties shall use their
best efforts to terminate or cause the expiration of any Force Majeure as soon
as practical following its occurrence.  If the Company cannot deliver the
Products in the amounts and on the dates required by CKE during such Force
Majeure event, then CKE may obtain the Products from the alternate vendors (“FDA
Vendors”) set forth in Section 7 of the Formula Development Agreement between
the parties dated as of even date herewith.  If such FDA Vendors are unable to
deliver the Products in the amounts and on the dates required by CKE during such
Force Majeure event, then CKE may obtain Products from and Company shall license
and work with alternate suppliers and test alternate products.  CKE’s purchases
from the FDA Vendors and such alternate sources during the Force Majeure event
will count towards the Volume Requirement as if purchased from the Company.

 

17.                                 Governing Law.  This contract and all
Purchase Orders that may be issued hereunder shall be construed in accordance
with, and governed by, the laws of the State of California, including the
Uniform Commercial Code, without reference to laws or principles regarding
choice of laws.    The parties consent to the exclusive jurisdiction of the
state and

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

federal courts of the State of California for the adjudication of matters
arising out of this Agreement; and neither party will assert forum non
conveniens with respect to such venue.  This Agreement, and all Exhibits, are
only valid if and when duly signed by authorized representatives of both
parties.  No third party is authorized to amend or waive, on behalf of CKE, any
provision of this Agreement.

 

18.                                 Laws and Regulations.  The Company shall
comply with all applicable laws, ordinances, rules and regulations including
federal, state and local authorities and departments relating to or affecting
the Company and/or the manufacture, sale or use of the goods or services to be
rendered hereunder, including without limitation Title VII of the Civil Rights
Act, as amended from time to time, and shall secure and obtain any and all
permits, licenses and consents as may be necessary in connection therewith.

 

19.                                 Patent, Trademark and Copyright Protection. 
The Company shall defend and indemnify CKE, Distributor and their parents,
affiliates and subsidiaries, and all of their directors, officers and employees
and hold them harmless with respect to all patent, trademark and copyright
infringement liability or expenses arising out of the use or sale of the goods
covered hereunder, or any part(s) thereof, and after notice appear and defend at
its own expense any such suits in law or equity, except such trademarks or
copyrights as may be furnished to the Company by CKE for use in connection with
the packaging of products pursuant to this Agreement.  If CKE is enjoined from
use of the goods by reason of infringement of any patent, trademark or copyright
furnished by the Company, the Company shall, at CKE’s option, either procure for
CKE the right to continue using the goods, replace said goods with
non-infringing goods or parts thereof, modify the goods so as to be
non-infringing or, if CKE elects, repurchase the goods at the contract price or
terminate the order without further liability to the Company.

 

20.                                 Severability and Construction.  Any
provision used herein which is held invalid or unenforceable by any authority of
competent jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidation or rendering unenforceable the remaining
provisions hereof; provided, however, that if such modification would cause this
Agreement to fail in its essential purpose or purposes, it shall be deemed
terminated by mutual agreement of the parties.  If this Agreement is terminated
pursuant to this provision, payment shall be made only to the extent of a
party’s performance to and including the date of termination, and any payments
which shall have been made and which are applicable to future time periods shall
be refunded pro rata to the effective date of termination.  The language used
herein shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against either party.

 

21.                                 Substitutions.  No substitution of, nor
alteration in any goods, component parts thereof, tooling, processes, or
manufacturing sites may be made without the prior written, or FAX, consent from
CKE.

 

22.                                 Survival.  All warranties, representations,
covenants and obligations of the parties hereunder shall survive the termination
or expiration of this Agreement.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

23.                                 Use of Logos and Marks.  The Company shall
not use, in any manner whatsoever, any of the logos, trademarks, or service
marks owned by CKE or associated with CKE’S restaurant system without the prior
written consent of CKE.  The Company expressly acknowledges CKE’s exclusive
right, title and interest in and to such logos and marks, and agrees not to
represent in any manner that the Company has any ownership in CKE’s logos or
marks.

 

24.                                 Warranty and Regulatory Compliance.  The
Company warrants that all goods to be delivered hereunder will be of
merchantable quality, free from any latent or patent defects, will strictly
conform to all of CKE’s specifications or samples in all material respects and
will be fit and safe for their intended use.  The Company also warrants that the
Company shall be in compliance with all applicable laws, regulations, rules and
ordinances, and warrants that the goods shall comply with and shall not be
misbranded or adulterated under any and all applicable federal, state and local
laws, rules, ordinances and regulations (collectively “Laws”), including
specifically those Laws governing health and food safety and the production,
packaging, storage, distribution and sale of the goods.  The Company also
warrants that is has the full and legal authority to enter into and fully
perform this Agreement in accordance with its terms and that the execution and
delivery of this Agreement has been duly authorized by the Company.

 

25.                                 Expenses.  Except as otherwise specifically
provided in this Agreement, each party shall be responsible for any expenses
incurred by such party in carrying out its obligations herein.

 

26.                                 Independent Contractor.  The parties shall
be and act as independent contractors, and under no circumstances shall this
Agreement be construed as one of agency, partnership, joint venture or
employment between the parties.  Each party acknowledges and agrees that it
neither has or will give the appearance or impression of having any legal
authority to bind or commit the other party in any way.

 

27.                                 Failure to Object.  The failure of either
party to object to or to take affirmative action with respect to any conduct of
the other party which is in violation of the terms hereof shall not be construed
as a waiver thereof, nor of any future breach or subsequent wrongful conduct.

 

28.                                 Notices.  All notices, requests and
approvals under this Agreement shall be in writing and shall be deemed to have
been properly given if and when personally delivered or sent certified mail,
postage prepaid, return receipt requested, or twenty-four (24) hours after being
sent by standard form of telecommunications, or thirty-six (36) hours after
being sent by Federal Express or other overnight courier service providing
delivery confirmation, to the address of the party set forth below or at such
other address as any of the parties hereto from time to time may have designated
by written notice to the other party:

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

To the Company:

To CKE:

 

 

Pierre Foods, Inc.

Carl Karcher Enterprises, Inc.

9990 Princeton Road

6307 Carpinteria Ave., Suite A

Cincinnati, Ohio 45246

Carpinteria, California 93013

Attention: Robert C. Naylor

Attention: John Dunion

 

 

with a copy to:

with a copy to:

 

 

T. Stewart Gibson, PLLC

Carl Karcher Enterprises, Inc.

The Power Plant, Suite 302-B

6307 Carpinteria Ave., Suite A

1701 Sunset Avenue

Carpinteria, California 93013

Rocky Mount, North Carolina 27804

Attention: Legal Counsel

 

29.                                 Miscellaneous.

 

(a)                                  Each of the individuals executing this
Agreement certifies that he or she is duly authorized to do so.

 

(b)                                 The rights and remedies set forth herein are
intended to be cumulative, and the exercise of any one right or remedy by either
party shall not preclude or waive its exercise of any other rights or remedies
hereunder or pursuant to law or equity.

 

(c)                                  Should any party commence legal action to
interpret or enforce the terms of this Agreement, the prevailing party in such
action shall be entitled to recover reasonable attorneys’ fees and costs,
including those incurred at the trial and appellate levels and in any
bankruptcy, reorganization, insolvency or other similar proceedings.

 

This Agreement is not to be legally binding until the Company has sent two (2)
signed original copies to CKE and CKE has signed and returned its acceptance to
the Company.

 

PIERRE FOODS, INC.

CARL KARCHER ENTERPRISES, INC.

 

 

 

 

By:

  /s/ Robert C. Naylor

 

By:

  /s/ John Dunion

 

 

Robert C. Naylor

 

John Dunion

 

Senior Vice President - Sales

 

Executive Vice President

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT I

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT I-A

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------